DETAILED ACTION
The following is a Corrected Notice of Allowability after Examiner’s Amendment in response to the Information Disclosure Statement (IDS) received on 30 July 2021 and Amendment and Terminal Disclaimer received on 7 June 2021.  Claims 1, 14 and 20 have been cancelled.  Claims 2, 4 and 7-13 have been amended.  Claim 21 has been added.  Claims 2-13, 15-19 and 21 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
IN THE CLAIMS:
Claim 11 last line, deleted “the communication configuration information” and inserted --the upload frequency--.

Authorization for this examiner’s amendment was given in an interview with James R. Walters, Reg. No. 61,523 on 15 July 2021.

REASONS FOR ALLOWANCE
Claims 2-13, 15-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 11, the prior art of record taken alone or in combination fails to teach determining an upload frequency for the hub providing data from the device at the site to the cloud-based server system based at least in part on the configuration information associated with the site, wherein the hub automatically configures itself for operation in accordance with the upload frequency.
As per claim 15, the prior art of record taken alone or in combination fails to teach automatically configuring the hub for subsequent operation in accordance with the communication configuration information; and thereafter periodically receiving, by the cloud-based server system via the hub, batches of data from one or more devices at the site in accordance with the communication configuration information.
As per claim 21, the prior art of record taken alone or in combination fails to teach automatically configuring the hub for subsequent operation in accordance with the communication configuration information; and thereafter periodically receiving, via the hub, batches of data from one or more devices at the site in accordance with the communication configuration information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 30 July 2021 and 8 April 2021.

Terminal Disclaimer
The terminal disclaimer filed on 7 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,305,323 B2 and any patent granted on Application Number 16/385,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        24 August 2021